                 Case 2:18-cr-00010-TLN Document 174 Filed 04/01/21 Page 1 of 2


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 JUSTIN L. LEE
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700

 5 Attorneys for Plaintiff
   United States of America
 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                             CASE NO. 2:18-CR-00010-TLN
12                                  Plaintiff,             STIPULATION REGARDING SCHEDULE
                                                           FOR DEFENDANT’S MOTION TO REDUCE
13                           v.                            SENTENCE UNDER 18 U.S.C. § 3582(c)(1)(A);
                                                           FINDINGS AND ORDER
14   JAMES MASTERSON,
15                                 Defendant.
16

17                                                 STIPULATION
18          Plaintiff United States of America (the “government”), by and through its counsel of record, and
19 the defendant, by and through his counsel of record, hereby stipulate as follows:

20          1.       The defendant filed a motion for compassionate release on March 24, 2021. Docket No.
21 171. Pursuant to Local Rule, the government’s response is due on March 31, 2021, with any reply from

22 the defendant due on April 3, 2021.

23          2.       Counsel for the government requests additional time to obtain relevant records and draft
24 the government’s response to the defendant’s motion. The defendant does not oppose the government’s

25 request.

26          3.       Accordingly, by this stipulation, the parties jointly request that the Court set the briefing
27 schedule on the defendant’s motion as follows:

28                   a)     The government’s response to the defendant’s motion to be filed on or before

      STIPULATION RE BRIEFING SCHEDULE                     1
              Case 2:18-cr-00010-TLN Document 174 Filed 04/01/21 Page 2 of 2


 1          April 9, 2021;

 2                 b)        The defendant’s reply to the government’s response to be filed on or before April

 3          16, 2021.

 4

 5          IT IS SO STIPULATED.

 6

 7    Dated: March 31, 2021                                   PHILLIP A. TALBERT
                                                              Acting United States Attorney
 8

 9                                                            /s/ JUSTIN L. LEE
                                                              JUSTIN L. LEE
10                                                            Assistant United States Attorney

11

12    Dated: March 31, 2021                                   /s/ HARRY SIMON
                                                              HARRY SIMON
13                                                            Counsel for Defendant
                                                              JAMES MASTERSON
14

15
                                                      ORDER
16
            Based upon the stipulation and representations of the parties, the Court adopts the following as a
17
     revised briefing schedule regarding the defendant’s motion for sentence reduction:
18
            a)     The government’s response to the defendant’s motion, Docket No. 171, is due on or
19
     before April 9, 2021;
20
            b)     The defendant’s reply to the government’s response, if any, is due on April 16, 2021.
21

22
            IT IS SO FOUND AND ORDERED this 31st day of March, 2021.
23

24

25

26
                                                                      Troy L. Nunley
27                                                                    United States District Judge
28

      STIPULATION RE BRIEFING SCHEDULE                    2
